In an action to recover damages for alleged violations of the Executive Law article 15, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered January 24, 2002, which, upon an order of the same court dated November 28, 2001, granting the defendant’s motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly granted the defendant’s renewed motion to dismiss the complaint on the ground that it was barred by the doctrine of collateral estoppel (see Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343 [1999]; Matter of Kaufman v Office of Bldg. Inspector, Vil. of Mamaroneck, 295 AD2d 349 [2002]).
In light of this determination, we need not reach the plaintiffs remaining contention. Florio, J.P., Friedmann, Cozier and Mastro, JJ., concur.